            Case 1:19-cv-07095-MKV Document 18 Filed 07/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             7/7/2020

 Kenneth Levin,

                                Plaintiff,
                                                            1:19-cv-07095 (MKV)(SDA)
                    -against-
                                                            ORDER SCHEDULING TELEPHONIC
 Long Island Railroad Company,                              SETTLEMENT CONFERENCE

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Tuesday,

August 25, 2020 at 2:00 p.m. The settlement shall proceed by telephone unless the parties advise

the Court that they have access to and prefer proceeding by alternative remote means, such as

by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:          New York, New York
                July 7, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
